Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 6/4/2021.
•	 Claims 2-21 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 2-21 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 2, 10 and 18
• receiving by one or more computer systems a model of a simulation space including a lattice structure represented as a collection of voxels, and a representation of a physical object, with the voxels having appropriate resolutions to account for surfaces of the physical object;

simulating interaction of particles within each subsequent voxel during the time increment by applying a lattice post-collide distribution function that is defined in terms of a collision operator of a specified order Galilean invariance in terms of Mach number for the lattice velocity set.

	The closest prior art of record -Chen et al. (Pub. No.: US 2013/0151221 A1) discloses a computer-implemented method for simulating fluid flow using a lattice Boltzmann (LB) approach and for solving scalar transport equations. In addition to the lattice Boltzmann functions for fluid flow, a second set of distribution functions is introduced for transport scalars.
Another relevant prior art of record –Geier et al. (Cascaded digital lattice Boltzmann automata for high Reynolds number flow, The American Physical Society, 2006, pp 1-10) attempt to highlight the cascaded digital lattice Boltzmann automata, provides a method with which to achieve stable collision operators down to the limit of zero viscosity. 
Yet, another relevant prior art of record - Teixeira et al. (Patent No.: 5,953,239) discloses simulation of a physical process by storing in a memory state vectors for voxels. The state vectors include entries that correspond to particular momentum states of possible momentum states at a voxel. 
Volker Springel (E pur si muove: Galilean-invariant cosmological hydrodynamical simulations on a moving mesh, RAS, 2009, pp 791-851) discloses a novel scheme of Hydrodynamic cosmological simulations based on a moving unstructured mesh defined by the Voronoi tessellation of a set of discrete points.

To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 2-21 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127